Cherry, Bekaert & Holland, L.L.P. www.cbh.com The Firm of Choice. CERTIFIED PUBLIC Atlantic Center Plaza ACCOUNTANTS & 1180 West Peachtree Street - Suite 1400 CONSULTANTS Atlanta. Georgia 30309 phone 404.209.0954 fax 404.767.3217 October 9, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Admiralty Holding Company's ("Admiralty") Form 8-K/A, dated October 5, 2007 and have the following comments: 1. We have no basis upon which to agree or disagree with the statements made in the first or thirdparagraphs. As a point of clarification, the name of our firm referenced in the first paragraph should be "Bekaert" rather than "Baekert." 2. We agree with the statements made in the second and fourth paragraphs. As a point of clarification, the last date in the fourth sentence of the second paragraph should read "September 30, 2006" rather than "September 230,2006." Yours truly, Cherry, Bekaert &Holland, LLP CHERRY, BEKAERT & HOLLAND, L.L.P.
